COLLIER, C. J.
— It is insisted for the.plaintiffs in error, that the judgment of the circuit court cannot be sustained, because it does not appear that the defendant was a party to the judgment of the county court. The objection is not well well taken. The entry in the circuit court begins as follows: *527“Came James M. Pearsall, defendant in error, and here produces to the court, the certificate,” &e. Now, the designation of Pearsall, as the “ defendant in error,” is clearly sufficient to show that he was the successful party in the county court; otherwise, he could not have been a defendant in the circuit court. True, the judgment would have been more formal, if it had said directly lhat the judgment of the county court had been recovered by Pearsall; but the omission in the present case, cannot be regarded as important.
The judgment of the circuit court is affirmed.